DETAILED ACTION
This communication is a second non-final office action on the merits on patent application 16/316973, attorney docket OSR-544 which has an claimed effective filing date of 7/13/2016, based on PCT application PCT/EP2017/067605 and German application 102016112857.0, assigned to Osram Opto Semiconductors GMBH. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 12-23 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Examiner has reviewed allowed claims 21 and 22 and discovered the claims contain limitations identical to limitations in claims 12 and 23 that were rejected under §112. Therefore the examiner has withdrawn the allowability of claims 21 and 22 and rejected them under §112.   
Examiner is issuing this office action as a non-final to give the applicant adequate notice to respond to the rejection of first impression. amended claims  21 to make it independent, and the objection is withdrawn, putting it and claim 22 in condition for allowance.
Applicant has cancelled Claims 13 and 24 rendering the §112a §112d rejections of those claims moot.

Applicant has amended claims 12 and 23 to remove the unsupported work “contiguous”, so the objection to the specification for antecedent is withdrawn.
Applicant has amended claims 12 and 23 to remove the limitation are a common part of the contiguous semiconductor body, so the §112 rejection of claims 12 and 23 is withdrawn.
Applicant argues that the art of record Yamane does not teach “wherein the rewiring structure comprises rewirings of a first type, and wherein the rewiring of the first type each electrically conductively connects exactly one first contact point to exactly one first connection point.” Applicant points to figure 3 and argues that bottom electrodes 23 are connected to common row electrodes 43, so are not individually connected.  Examiner disagrees.  The prior office action pointed to element 22 as the bottom electrodes, which connect to a row of LEDS separated by shallow trenches, which form an emission region.  Each electrode 22 has a single contact point at the end proximal the terminal 42 and is connected individually to a terminal 42 by a wire which is not labeled00522 but is mapped to the claimed first type of rewiring structure, and that rewiring structure is distinct from the daisy chained rewiring structures which connect all of the emission regions at a plurality of second contact points 23 to a common terminal 41. 
Examiner must maintain the rejection of claim 12 and its dependents.
Applicant argues that the art of record Yamane does not teach, “All the emission regions are part of a common semiconductor body and produced in a common epitaxy 
Examiner must maintain the rejection of claim 23 and its dependents.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 22 recites the limitation “wherein the emission regions are commonly part of the contiguous semiconductor body”. Is not clear how the term “commonly” limits the structure. 
In addition, the term “contiguous” cannot apply to the semiconductor body because the body contains trenches (120) which make it noncontiguous.
In addition the claim recites, “wherein each first connection point is disposed laterally directly adjacent to a further first connection point.” It is not clear how every first connection point can be adjacent to a further first connection point, and the feature is not shown in the drawing.
Claim 22 depends from claim 21 and carry the same defect.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-17, 20, 23-28 and 31 are rejected under 35 U.S.C. 102 a1/a2 as being anticipated by Yamane et al. (U.S. 4,845,405).

As for claim 12.
Yamane teaches in figure 3 an optoelectronic semiconductor chip comprising: 
a semiconductor body comprising a plurality of emission regions (row of LEDs 26, 27) arranged laterally next to one another; 

a rewiring structure (3); and a plurality of first connection points (42) and at least one second connection point (41), 
wherein each emission region is contacted in an electrically conductive manner via a first contact point (22) and a second contact point (23) ([co2 ln37-51]), 
wherein the emission regions are configured to be operated separately from one another ([co3 ln43-47]), 
wherein the rewiring structure (wires 3) electrically conductively connects each first contact point (22) to an associated first connection point (shown connected to 42 in figure 3 at the end of the electrode bar), 
wherein the rewiring structure (3) electrically conductively connects every second contact points (23) to an associated second connection point (41), 
wherein at least one of the connection points does not overlap with a contact point electrically conductively connected to this connection point in a vertical direction (connection points are on the perimeter in figure 3), 
wherein a plurality of second contact points (23) is electrically conductively connected to a common second connection point (41), 
wherein each first connection point (22) of the plurality of connection points is disposed laterally directly adjacent to another first connection point of the plurality of connection points  (bars 22 are separated by grooves 25a), 
wherein the first connection points and the second connection point are configured to be at different electrical potential during operation, (it is inherent in the design to apply a potential across the junction to cause it to emit light), 

wherein the rewirings of the first type each electrically conductively connects exactly one first contact point to exactly one first connection point (one wire connects to a bar).


As for claim 14, 
Yamane teaches the optoelectronic semiconductor chip according to claim 12, wherein at least one of the connection points does not overlap in the vertical direction with an emission region which is uniquely assigned to it (connection points are on the periphery and do not overlap the emission regions).

As for claim 15,
Yamane teaches the optoelectronic semiconductor chip according to claim 12, wherein the rewiring structure has a rewiring of a second type via which all second contact points are electrically conductively connected to one another (wires from 41 daisy chain to connect all upper electrodes).

As for claim 16,
Yamane teaches the optoelectronic semiconductor chip according to claim 15, wherein the rewiring of the second type is formed in a multiply connected manner in lateral directions (multiple wires in a daisy chain).

As for claim 17,
Yamane teaches the optoelectronic semiconductor chip according to claim 12, wherein the second connection point is formed in a simply connected manner (a single wire connects to the bar).

As for claim 20,
Yamane teaches the optoelectronic semiconductor chip according to claim 12, and figure 3 shows that  an area of at least one first contact point is smaller than an area of the first connection points (during manufacture, the area of the contact point is contained within the area of the top layer, which is smaller than the connection point).

As for claim 23,
Yamane teaches in figure 3 an optoelectronic semiconductor chip comprising: 
a semiconductor body (GaP, GaAs [co3 ln 30]) comprising a plurality of emission regions (rows 26, 27) arranged laterally next to one another; 
a plurality of first contact points (22) and second contact points (23); a rewiring structure; and 
a plurality of first connection points (42) and at least one second connection point (41), wherein the emission regions are a common part of the a common semiconductor body (formed from a common substrate, as shown in figures 5b), 
wherein each emission region is contacted in an electrically conductive manner via a first contact point and a second contact point ([co2 ln37-51]), 

wherein the rewiring structure (3) electrically conductively connects each first contact point to an associated first connection point, (electrode bar shown connected to 42 in figure 3), 
wherein the rewiring structure (3) electrically conductively connects every second contact point (23) to an associated second connection point, (each top contact is associated with a connection 41), 
wherein at least one of the connection points does not overlap with a contact point which is electrically conductively connected to this connection point in a vertical direction (connection points are on the periphery and do not overlap the emission regions), 
wherein a plurality of second contact points are electrically conductively connected to a common second connection point (a column of LEDs connects to 41), 
wherein each first connection point of the plurality of first connection points is disposed laterally directly adjacent to another first connection point of the plurality of connection points (connections points are all laterally adjacent to one another), and 
wherein the first connection points and the second connection point are configured to be at different electrical potential during operation (it is inherent in the design to apply a potential across the junction to cause it to emit light).

As for claim 25,


As for claim 26,
Yamane teaches the optoelectronic semiconductor chip according to claim 23, wherein the rewiring structure has a rewiring of a second type via which all second contact points are electrically conductively connected to one another (wires from 41 daisy chain to connect all upper electrodes).

As for claim 27,
Yamane teaches the optoelectronic semiconductor chip according to claim 26, wherein the rewiring of the second type is formed in a multiply connected manner in lateral directions (wires from 41 daisy chain to connect all upper electrodes).

As for claim 28,
Yamane teaches the optoelectronic semiconductor chip according to claim 23, wherein the second connection point is formed in a simply connected manner (a single wire connects to the electrode bar 42).

As for claim 31,
.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 18, 19, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane.

As for claim 18,
Yamane teaches the optoelectronic semiconductor chip according to claim 12, but does not teach that the second connection point, with which a plurality of emission regions is electrically conductively connected, covers more than 30% of a surface of the rewiring structure facing away from the emission regions.  
However, the size of the connection point relative to the total surface is a result dependent parameter, which depends on the number of LEDs and the electrical current required to drive the LEDs, so it would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the surface area of a contact and minimize the overall area and arrive at the claim limitation.

As for claim 19,
Yamane teaches the optoelectronic semiconductor chip according to claim 12, but does not teach that the first connection points and second connection points cover more than 70% of a surface of the rewiring structure facing away from the emission regions.  
However, the size of the connection point relative to the total surface is a result dependent parameter, which depends on the number of LEDs and the electrical current required to drive the LEDs, so it would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the surface area of a contact and minimize the overall area and arrive at the claim limitation.

As for claim 29,
Yamane teaches the optoelectronic semiconductor chip according to claim 23, but does not teach that the second connection point, with which the plurality of emission regions is electrically conductively connected, covers more than 30% of a surface of the rewiring structure facing away from the emission regions.
However, the size of the connection point relative to the total surface is a result dependent parameter, which depends on the number of LEDs and the electrical current required to drive the LEDs, so it would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the surface area of a contact and minimize the overall area and arrive at the claim limitation.

As for claim 30,

However, the size of the connection point relative to the total surface is a result dependent parameter, which depends on the number of LEDs and the electrical current required to drive the LEDs, so it would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the surface area of a contact and minimize the overall area and arrive at the claim limitation.

Allowable Subject Matter
Claims 21 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: prior art does not teach or make obvious an opto-electric semiconductor chip with all of the features of claim 12, including a non-overlapping contact and first connection and a common second connection; and having the semiconductor body comprising exposed first contact points and exposed second contact points arranged on a main surface of the semiconductor body and applying the first and second connection points on a side of the rewiring structure facing away from the semiconductor body. 
Claim 22 depends from claim 21 and possesses the same novel features as claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893